Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(1) Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Institutional Trust We consent to the use of our report, dated July 25, 2008, incorporated herein by reference, with respect to Western Asset Institutional Money Market Fund, Western Asset Institutional Government Money Market Fund and Western Asset Institutional Municipal Money Market Fund, each a series of the Legg Mason Partners Institutional Trust, as of May 31, 2008, and to the references to our firm under the headings Financial highlights in the Prospectuses and Independent Registered Public Accounting Firm in the Statement of Additional Information. New York, New York September 15, 2008
